NEWS RELEASE For Immediate Release August 3, 2009 Ten Holdings announces a fully underwritten equity offering WINNIPEG - Canwest Global Communications Corp. (“Canwest”) announced today that Ten Network Holdings Limited (“Ten Holdings”) has announced a fully underwritten equity offering of approximately A$138 million. The equity offering represents approximately 13% of Ten Holdings current total shares on issue. It will be conducted by way of a placement of ordinary shares to professional and sophisticated investors, and eligible international investors. The equity offering will reduce Canwest’s ownership stake of Ten Holdings from approximately 57% to slightly more than 50%. The bookbuild to place 120 million new shares will be conducted at a price of A$1.15 per share (representing an 8.4% discount to Ten Holding’s closing price on August 3, 2009).The placement is fully underwritten by Macquarie Capital Advisers Limited. Ten Holdings intends to use the proceeds to pay down debt and enhance its balance sheet flexibility. Ten Holdings also provided an update on business performance, confirming all earnings guidance provided at the time of its third quarter 2009 results announcement and reiterating previous guidance that it will be within the requirements of its banking covenants at the end of the financial year on August 31, 2009. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.
